The Supreme Court properly denied that branch of the motion of the defendant Tri-Weld Industries, Inc. (hereinafter TriWeld), which was for summary judgment dismissing the complaint insofar as asserted against it by the plaintiff Jeffrey G. McFarland. In response to Tri-Weld’s prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]), McFarland raised a triable issue of fact through the submission of his expert’s affidavit (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Angiolillo, J.E, Hall, Austin and Miller, JJ., concur. [Prior Case History: 2010 NY Slip Op 3301KU).]